401 S.E.2d 351 (1991)
328 N.C. 319
STATE of North Carolina
v.
Larry Spencer EDGERTON.
No. 433PA87.
Supreme Court of North Carolina.
March 7, 1991.
*352 Lacy H. Thornburg, Atty. Gen. by Joan H. Byers, Sp. Deputy Atty. Gen., Raleigh, for the State, appellant.
D. Bernard Alston, Henderson, for defendant-appellee.
WEBB, Justice.
We reverse the Court of Appeals. The United States Supreme Court held in Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966), that confessions which result from in custody interrogations initiated by police officers without proper warning as to constitutional rights must be excluded unless a defendant knowingly, voluntarily and understandingly waives his rights. In order to trigger the exclusionary rule of Miranda, it is necessary that the statement be the result of interrogation. Colorado v. Connelly, 479 U.S. 157, 107 S.Ct. 515, 93 L.Ed.2d 473 (1986); State v. Leonard, 300 N.C. 223, 266 S.E.2d 631, cert. denied, 449 U.S. 960, 101 S.Ct. 372, 66 L.Ed.2d 227 (1980); State v. Adams, 85 N.C.App. 200, 354 S.E.2d 338 (1987).
In this case the court found as facts that at the time Mr. Bowden was in the automobile with the defendant Mr. Bowden attempted to advise him of his constitutional rights but that the defendant spontaneously began making a statement and Mr. Bowden could not stop him. These findings of fact were supported by the evidence. They support the conclusion that the statement was not the result of an interrogation in custody or otherwise. The superior court made no finding that the statement was not as a result of an interrogation but this is a question of law which we can determine. State v. Davis, 305 N.C. 400, 290 S.E.2d 574 (1982). Based on the court's finding of fact that the defendant's statement to Mr. Bowden was spontaneous and that Mr. Bowden could not stop him from making it, we conclude it was not as the result of an interrogation. It was not error to admit it into evidence.
The questioning of the defendant by Mr. Perry did not taint the confession given to Mr. Bowden. Even if the defendant was in custody when questioned by Mr. Perry there was no evidence that the questioning was coercive. The United States Supreme Court in Oregon v. Elstad, 470 U.S. 298, 105 S.Ct. 1285, 84 L.Ed.2d 222 (1985), held that a noncoercive interrogation while the defendant was in custody, at which time the defendant made an incriminating statement, did not poison a confession made a short time later after the defendant had received a Miranda warning. We hold that pursuant to Elstad the interrogation by Mr. Perry did not bar the admission of the statement to Mr. Bowden.
For the reasons stated in this opinion we reverse the Court of Appeals.
REVERSED.